 In the Matter Of MARKS PRODUCTS CO. INC.andUNION OF FACTORYEMPLOYEES OF MARKS PRODUCTS CO. INC.Case No. B-2163.-Decided December 5, 1940Jurisdiction:electrical wiring device manufacturing industry.Investigation and Certification of Representatives:existence of question:refusal'to accord recognition to union ; election necessary.Unit Appropriate for Collective Bargaining:all production, shipping,and main-tenance employees, including floor boys, but excluding office clerical,and allsupervisory employees.Horowitzc6Bernstein,, by Mr. Charles Horowitz,of New York City,for the Company.Mr. James V. Connelly,of New York City, for the Independent.Frankle, Ashe c6 Rifkin, by Mr. David I. Ashe,of New York'City,for the International.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 16 and November 16,1940, respectively, Union of FactoryEmployees of Marks Products Co. Inc., herein called the Independent,filed with the Regional Director for the Second Region (New YorkCity) a petition and an amended petition alleging that a question affect-ing commerce had arisen concerning the representation of employees ofMarks Products Co. Inc., Brooklyn, New York, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 .(c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On November 15, 1940, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and' authorized the Regional Director to con-duct it and to provide for an appropriate `hearing upon due notice.On November 16, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, the28 N. L.R. B., No. 56.334 MM ARKS PRODUCTS CO., INC.335Independent, and International Brotherhood of Electrical Workers,Local 3, herein called the International, a labor organization claimingto represent employees directly affected by the investigation.Pur-suant to notice, a hearing was held on November 22 and 23, 1940, atNew York City, before Shad Polier, the Trial Examiner duly desig-nated by the Board.The Company, the Independent, and the Inter-national were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.At the commencement of the hearing counsel for the Internationalmoved for an adjournment of these proceedings on-the ground that ithad filed charges with the Board alleging that the Independent was acompany-dominated union within the meaning of Section 8 (2) ofthe Act.The motion was denied.'During the course of the hearingthe Trial Examiner made several rulings on other motions and on objec-tions to the admission of evidence.The Board has reviewed all therulings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.,Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE COMPANYMarks Products Co. Inc. is a New York Corporation with itsprincipal office and plant at Brooklyn, New York, where it is,en-gaged in the manufacture, sale, and distribution of electrical wiringdevices.From May 1, 1940, to October 31, 1940, the Company pur-chased raw materials from points outside the State of New Yorkvalued at approximately $503,000.During the same period theCompany sold and shipped finished products to points outside theState of New York valued at approximately $715,000. The Com-pany admits that it is engaged in commerce within the meaning ofthe Act.II.THE ORGANIZATIONS INVOLVEDUnion of Factory Employees of Marks Products Co. Inc. is anunaffiliated labor organization admitting to membership all produc-tion, shipping, and maintenance employees of the Company, includ-ing floor boys, but excluding office, clerical, and supervisoryemployees.'Charges were filed by the International on October 31, 1940 (Case No II-C-3269)On November 9, 1940, the Regional Director advised the parties that she would refuseto issue a complaint.On November 30, 1940, the Board,on appeal by the International,sustained the Regional Director's refusal to issue a complaint 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of ElectricalWorkers,Local 3, is alabor organization affiliated with the American Federation of Labor.It admits to membership all production, shipping,and maintenanceemployees of the Company, including floor boys and working super-visory employees, but excluding office, clerical, and non-workingsupervisory employees.III. THE QUESTION CONCERNING REPRESENTATIONOn October 8, 1940, the Independent requested the Company tomeet with it for the purposes of collective bargaining.The Com-pany refused this request, stating that it desireda determination ofthe bargaining representative by the Board.A statement of theRegional Director introduced at the hearing shows that the Inde'pendent and the International each represent a substantial numberof employees in the unit which each alleges is appropriate.2We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF TAE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operatibiis of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing, com-merce`and the free flow of commerce.tV.THE APPROPRIATE UNITr',that the 'appropriate unit should consist of production, shipping, andmaintenanceI employees of the Company, including floor boys butexcluding office and clerical employees and certain supervisory em-ployees.'The Independent and the International are in disagree-ment as to the exclusion of 17 other supervisory employees, theIndependent desiring their exclusion from the unit, and the Inter-national, their inclusion.Since the two 'unions are in disagreement as to whether the super-'visory employees in question should be included within the appropri=ate unit, we shall, in accordance with our usual practice, exclude them2The Regional Director's statementshows that 179employees,whose names appear onthe Company'spay roll of October 5, 1940, have designated the Independent as theirrepresentative and that 165 employees on this pay roll have signed application cards inthe International,There are approximately 360 employees on the October 5,1'940, pay roll.The Independent and International are in-agreement as to the exclusion of G.Nafzieger,F. E. Guinther,A Grohsgal,and A.Rosenthal from the unit. MARKSPRODUCTSCO.,INC.337from the appropriate unit.However, in so doing, we do not passupon their right to organize for the purposes of collective bargain-ing and their right to file a subsequent petition for certification.We find that all production, shipping, and maintenance employeesof the Company,- including floor boys, but excluding office, clerical,and all supervisory employees,, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their rightto self-organization and to collective bargaining and' otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The parties agreed at the hearing that inthe event the Board directed an election eligibility of employees tovote should be determined by the Company's pay roll of October 5,1940.We find that the employees of the Company eligible to vote inthe election shall be those in the appropriate unit whose names appearon the Company's pay roll of _October 5, 1940, excluding those em-ployees who have since quit or been discharged for cause. -Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisenconcerningthe rep-resentation of employees of Marks Products Co. Inc., Brooklyn,New York, within the meaning of Section 9 (c) andSection 2 (6)and (7) of the National Labor Relations Act.2.All production, shipping, and maintenance employees of theCompany, including floor boys, but excludingoffice, clerical,and allsupervisory employees, constitute a unit appropriate for the purposesof collective bargaining, within the meaning ofSection-9(b) of theNational Labor Relations Act.DIRECTION OF ELECTION-By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, pursuant to Article III, Section 8, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Board'to ascertain representatives for the purposes of 'collective bargaining 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Marks Products Co. Inc., Brooklyn, New York, an election bysecret ballot shall be conducted as soon as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 9, of said Rules and Reg=ulations, among all production, shipping, and maintenance employeesof the Company, whose names appear on the Company's pay roll ofOctober 5, 1940, including floor boys, but excluding office, clerical,and all supervisory employees and employees who have since quitor been discharged for cause, to determine whether they desire tobe represented by Union of Factory Employees of Marks ProductsCo. Inc., or by International Brotherhood of ElectricalWorkers,Local 3, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither.0